DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Specie 2 (claims 1, 3-5, 9, 10, 12, 13 and 15-17) in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that the specie I is not mutually exclusive from Specie II.  This is not found persuasive because, clearly, figures 5-11 show mutually exclusive final products (figure 9 shows unit 450 contacting the corresponding lower/upper components, while figures 5 and 11 do not have such features) which require different search strategies and search queries.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first stacking order is reverse to the second stacking order” (in claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities:
The specification mentions “embo layer” but does not describe what exactly “an embo” layer is.  
Appropriate correction is required.

Claim Objections
5.	Claims 3-5 and 15-17 objected to because of the following informalities:
Claims 3-5 and 15-17 recite “a second embo layer” without prior recitation of “a first embo layer”.  Note: “a first embo” should be mentioned before reciting “a second embo layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 3-5 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-5 and 15-17, it is unclear what exactly “first embo layer” and “second embo layer” really are.  The Examiner broadly interprets first/second embo layers to be any decoration layer.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. U.S. Pub. 2010/0124,945 (hereinafter D2) in view of Gundlach U.S. Pub. 2004/0178279 (hereinafter D3).


    PNG
    media_image1.png
    431
    551
    media_image1.png
    Greyscale


Regarding claims 1 and 13, D2 teaches an electronic device; comprising: 
a housing (shown in figure 3A) comprising: 
a front plate (100; figure 3A) facing a first direction (upward direction), a rear plate (see label in above figure 3A) facing a second direction (downward direction) opposite to the first direction, and a side member (120; figure 3A) configured to enclose a space (see figure 3A) between the front plate and the rear plate; 
a display panel (112; figure 3A0 having a first surface (upper surface of 112) viewed through the front plate; 
a cover panel (121; figure 3A) coupled to a second surface (lower surface) of the display panel (112) and positioned at an area (see figure 3A) that overlaps with the display panel, the cover panel comprising: 
a first area (see label in above figure 3A) corresponding to a portion (portion of 112 above the first area) of the cover panel, 
a hole (see label in above figure 3A) formed adjacent to a first edge (see label in above figure 3A) of the display panel and separated from the first edge of the display panel by the first area, 
a second area (see label in above figure 3A) including remaining areas of the cover panel except for the hole and the first area, and 
a sensor (200; figure 3A) comprising: 
a light receiving portion (220; figure 3A; see par [0040]) positioned to correspond to a position of the hole of the cover panel, and 
a light emitting portion (210; figure 3A; see par [0040]) positioned outside the first edge of the display panel.  

However, D2 does not teach an electromagnetic shielding layer disposed only in the second area.

D3, in the same field of endeavor, suggests the idea of providing an electromagnetic shielding layer (2; figure 1; see par [0020]) in a certain area (10; figure 1) of a device (shown in figure 1).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide an electromagnetic shielding layer disposed only in the second area of D1, as suggested by D3, to shield possible electromagnetic radiation generated by the components on the side of the second area.
 

Regarding claim 9, D2/D3 also teaches the electronic device of claim 1, wherein the light receiving portion (220; figure 3A of D2) is disposed at a rear surface (see figure 3A of D2) of the display panel and overlaps with the display panel (112; figure 3A of D2).
Even though, D2/D3 does not teach that the light emitting portion (210; figure 3A of D2) is disposed in an area that does not overlap with the display panel, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify and rearrange said light emitting portion such that it would not overlap with the display panel to achieve desired display panel size, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 10, D2/D3 also teaches the electronic device of claim 1.  The limitation “wherein the hole of the cover panel is formed by either drilling the hole in the cover panel or redisposing the cover panel in the first area after the hole and the first area are collectively removed” is a process which is not given patentable weight.


    PNG
    media_image2.png
    177
    1087
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    599
    1147
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    332
    1147
    media_image4.png
    Greyscale

 


Allowable Subject Matter
11.	Claims 3-5 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841